EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Austin Gardiner (#70394) on May 7, 2021.
The application has been amended as follows:

IN THE CLAIMS
1. An all-in-one keyboard, comprising:
a plurality of keys;
a configurable touch screen display adjacent to the plurality of keys on a top side of a housing;
a movable display that is movably coupled to a bottom side of the housing below the plurality of keys; and
a torque hinge coupleable to the movable display, the torque hinge to maintain the moveable display at a viewing angle when the moveable display is exposed,
wherein the movable display is slidable among:
a first position corresponding to a first side of the plurality of keys,
a second position corresponding to being hidden under the plurality of keys, and
a third position correspond to a second side of the plurality of keys.

a plurality of keys comprising a housing;
a magnetic charging cradle on the housing to charge an input device;
a first display located adjacent to the plurality of keys on the housing; and a second display movably coupled to a bottom side of the housing that is opposite a top side of the housing that includes the plurality of keys,
wherein:
the second display is movable among:
a first position corresponding to a first side of the plurality of keys,
a second position corresponding to being hidden by the housing of the plurality of keys, and
a third position corresponding to a second side of the plurality of keys; and
the second display is to:
display a first image when extended on the first side of the plurality of keys, and
display a second image different from the first image when extended on the second side of the plurality of keys.
	14. A method, comprising:
establishing, by a processor of an all-in-one (AIO) keyboard, a communication path to an external monitor;
transmitting, by the processor, an image associated with an application to the external monitor for display;

detecting, by the processor, extension of a movable display of the AIO keyboard;
configuring, by the processor, the movable display to receive writing input from an input pen based on a position of the moveable display and the application; [[and]]
displaying, by the processor, a portion of the image on the movable display; and
configuring, by the processor, both the movable display and the touch screen display based on the application that is being executed, a position of the movable display, and a portion of the image on an external monitor that is selected.
	17. (Canceled)
	19. (Canceled)
	20. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
As filed in Applicant’s amendment on 23 March 2021, claims 1-16 and 18 would be rendered obvious by prior art. More specifically, previous claim 1 would be rendered obvious by US 2011/0009169 A1 (“Kim ’169”) in view of US 7283847 B2 (“Kim ’847”) and US 20180095502 A1 (“Yamazaki”). Previous claim 8 would be rendered obvious by Kim ’169 in view of Kim ’847 and US 2017/0248999 A1 (“Ng”). Previous claim 14 would be rendered obvious by Kim ’169 in view of US 9094730 B1 (“Kirmse”) and official notice of use of stylus input.
However, the cited prior art does not render obvious newly amended claims 1, 8, and 14, as written above in the Examiner Amendment section. These claims have been amended to incorporate new claims submitted by Applicant on 23 March 2021. More specifically, previous claim 1 has been amended to incorporate dependent claim 19, previous claim 8 has been amended to incorporate claim 20, and previous claim 14 has been amended to incorporate claim 17. The cited prior art does not teach or render obvious the previous independent claim limitations in combination with the newly amended limitations.
An updated search has been conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692